FILED
                              NOT FOR PUBLICATION
                                                                            DEC 19 2018

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT

QIFANG ZHANG,                                   No.    14-73934

                Petitioner,                     Agency No.     A087-866-141

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted December 3, 2018**
                               Pasadena, California

Before: TASHIMA and IKUTA, Circuit Judges, and KENNELLY,*** District
Judge.

      Qifang Zhang petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from an Immigration Judge’s decision denying his application

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***   The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.

                                          1
for asylum, withholding of removal, and protection under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252(a).

      The Board’s decision is supported by substantial evidence. See Kin v. Holder,

595 F.3d 1050, 1054 (9th Cir. 2010).          Significant unexplained inconsistencies

permeated Zhang’s account of his mistreatment in China. The Immigration Judge

gave Zhang opportunities to explain those inconsistencies, but the Board found his

explanations unpersuasive and unresponsive. And, particularly relevant to the CAT

claim, Zhang’s only corroborating evidence consisted of reports on general trends in

religious tolerance and human rights in China. The BIA concluded that those reports

were insufficient by themselves to support Zhang’s CAT claim. See Dhital v.

Mukasey, 532 F.3d 1044, 1051-52 (9th Cir. 2008). We are persuaded that the record

did not compel a contrary outcome.

      Finally, Zhang’s claim that his due process rights were violated by the

Immigration Judge’s conduct during the initial proceedings in his case was not raised

before the Board. Zhang “therefore didn’t exhaust that claim, and we lack jurisdiction

to review it.” Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc);

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION DENIED.




                                          2